919 F.2d 739
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Patricia SPARKS, Administratrix of the Estate of IvanMichael Cook, Deceased, Plaintiff-Appellantv.Sara Mills Ogan MARSHALL;  Allstate Insurance Company,Defendants-Appellees.
No. 90-6172.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1990.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges;  and JOINER, Senior District Judge*.

ORDER

2
The plaintiff appeals summary judgment for defendants and denial of her motion to alter or amend in this action to recover damages from underinsured motorists insurance.  The defendants move to dismiss the appeal on grounds of untimeliness.  No response has been filed by the plaintiff.


3
The district court entered its judgment on May 31, 1990.  The plaintiff's timely motion to alter or amend under Fed.R.Civ.P. 59 was denied by order entered on July 30, 1990.  Accordingly, under Fed.R.App.P. 4(a)(1) and (a)(4), the plaintiff had thirty days, i.e., until August 29, 1990, in which to file a notice of appeal.  The plaintiff's notice, filed on August 30, 1990, was not within that period.  Further, the plaintiff has not sought from the district court an extension of time to appeal, and the time for doing so has now expired.  See Fed.R.App.P. 4(a)(5).  Compliance with Fed.R.App.P. 4(a)(1) is mandatory and jurisdictional.   Baker v. Raulie, 879 F.2d 1396 (6th Cir.1989) (per curiam).  In the absence of a timely notice of appeal, this court lacks jurisdiction.


4
It is therefore ORDERED that the defendants' motion is granted and this appeal is dismissed for lack of jurisdiction.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation